Citation Nr: 0938546	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, entitlement to service connection 
for the same.

2.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease and sciatic 
nerve pain, to include as secondary to the Veteran's service-
connected bilateral knee conditions.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty as a boiler technician in 
the United States Navy from November 1980 to November 1984 
and from April 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2005 and 
December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from St. Petersburg, 
Florida.

The issues of service connection for hearing loss and a low 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for hearing loss was 
by rating decision in October 1991, which denied the claim on 
the basis that the Veteran's right ear hearing loss was not 
disabling by VA standards and the evidence did not show a 
relationship between the Veteran's left ear hearing loss and 
his military service.  

2.  The evidence submitted since the October 1991 denial 
includes recent VA treatment records, an October 2005 VA 
examination report, and personal statements from the Veteran, 
including testimony before the undersigned in July 2009.  


CONCLUSIONS OF LAW

1.  The October 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 19.129, 19.192 
(1991).  

2.  The evidence added to the record since October 1991 is 
new and material evidence; the claim for service connection 
for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veterans bilateral 
hearing loss claim and remands it for further development.  
As such, no discussion of VA's duty to notify and assist is 
necessary.

A review of the record reveals that the Veteran's claim for 
service connection for hearing loss was originally denied by 
an October 1991 rating decision.  The Veteran did not appeal 
the denial of his claim, and the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 
19.129, 19.192 (1991).  Once a decision becomes final, new 
and material evidence is required to reopen the claim which 
was denied.  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of the Veteran's claim, the 
evidence submitted or obtained on his behalf includes VA 
treatment records, an October 2005 VA examination report, and 
personal statements from the Veteran.  This evidence is new 
in that it has not previously been considered by agency 
decision makers.  The Veteran's personal statements also 
include sworn testimony offered before the Board in July 
2009, in which he describes the levels of noise he 
experienced working in engine rooms aboard various ships 
during his military service.  The Veteran further described 
experiencing hearing problems since the later part of his 
military duties.  Presuming the credibility of these 
statements for the limited purpose of determining their 
materiality, this evidence raises a reasonable possibility of 
substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  New and material evidence having been 
submitted, the claim for service connection for hearing loss 
is reopened.  However, as further development is required 
before the reopened claim of entitlement to service 
connection for hearing loss is ready for adjudication, the 
Board will not address the merits of the claim at this time.  


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened, and to this extent only, the appeal is 
granted.


REMAND

Additional development is required before the issues of 
service connection for hearing loss and a low back disorder 
are ready for adjudication by the Board.  Although the Board 
sincerely regrets the delay presented by this remand, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Hearing loss 

The Veteran's service treatment records reflect that some 
degree of hearing loss was present at the time that he was 
initially accepted and enrolled into military service.  See, 
e.g., Report of medical examination, September 1980; 
Audiologist's consultation, December 1980.  This Veteran also 
has a second period of active duty service, during which any 
pre-existing hearing loss could have increased in severity.  
Compare Hearing conservation data, July 1985 & September 
1987.  As such, the Board finds that a medical opinion is 
necessary to determine whether his hearing impairment 
increased in severity, beyond the natural progress of the 
condition, during either of the Veteran's two periods of 
military service.  A new VA examination must be afforded in 
order to adequately address all relevant theories of 
entitlement raised by the evidence.  See Szemraj v. Principi, 
357 F.3d 1370 (Fed. Cir. 2004).  In this regard, the examiner 
must consider the Veteran's report of in-service noise 
exposure; his report of in-service symptoms; and the 
Veteran's statements of continuous symptoms of hearing 
problems after service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion).  

In addition, adequate notice under 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2009), 38 C.F.R. § 3.159 (2008), and relevant 
case law has not been provided as it pertains to this claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice is required.   

Low back disorder

The Veteran seeks service connection for a low back disorder, 
to include degenerative disc disease and sciatic nerve pain.  
The Veteran asserts that his current condition is related to 
an April 1987 back strain and the conditions of his naval 
service, or in the alternative, that his current back 
condition is proximately caused by his service-connected 
bilateral knee conditions.  A December 2006 VA spine 
examination is of record, but the report fails to address the 
direct theory of entitlement.  A new VA examination and 
medical nexus opinion is required.  See Szemraj, supra.

The Board also notes that the Veteran describes treatment by 
a private chiropractor, records of which have not been 
associated with the claims file.  Board hearing transcript, 
July 2009.  The Veteran further testifies that the 
chiropractor related causation of the Veteran's back 
condition to his bilateral knee conditions.  As VA is on 
notice that these private medical records exist and are 
potentially relevant to the Veteran's claim, all reasonable 
effort to obtain the outstanding private chiropractic 
treatment records must be undertaken.  38 C.F.R. § 3.159(c) 
(2008).  

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in October 2006.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in 
Dingess/Hartman v. Nicholson, notify 
the Veteran of the information and 
evidence necessary to substantiate his 
claim for service connection for 
hearing loss, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of a grant 
would be assigned.  

2.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed low back disorder, specifically 
to include the private chiropractor 
identified in July 2009 hearing 
testimony.  Contact any duly identified 
and authorized provider to obtain the 
relevant medical records.  

3.  Obtain and associate with the claims 
file all outstanding VA treatment records 
for this Veteran from October 2006 
forward.

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
hearing disorder.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner.  The 
examiner is asked to review and consider 
the Veteran's statements regarding his 
in-service noise exposure, in-service 
symptoms, and history of continuous 
symptoms of hearing problems since 
service.  All necessary studies and tests 
must be conducted. 

The examiner should state the likelihood 
that any hearing loss found to be present 
existed prior either period of service.  
If the examiner concludes that hearing 
loss existed prior to service, the 
examiner should indicate that likelihood 
that the disability worsened during 
service.  If the examiner diagnoses the 
Veteran as having hearing loss that did 
not pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the veteran's report of a continuity of 
symptoms since service.  The rationale 
for all opinions expressed should be 
provided.

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed low 
back condition, to include both 
orthopedic and neurologic manifestations 
thereof.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed low 
back disabilities;
(b)  Opine whether any current low back 
disability was incurred in or aggravated 
by active military service, to include as 
a result of the April 1987 back strain 
identified in the service treatment 
records;
(c)   If arthritis or any organic disease 
of the nervous system is diagnosed, 
identify whether it is at least as likely 
as not, based upon the evidence of 
record, that the condition was present 
within one year from discharge from 
active military service;
(d)  Opine whether it is at least as 
likely as not that any current low back 
disability was caused or aggravated by 
the Veteran's service-connected 
bilateral knee conditions.  

7.  Thereafter, readjudicate the appeal.  
If the determinations remain unfavorable 
to the Veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case which addresses all 
evidence associated with the claims file 
since the last Statement of the Case.  
The Veteran and his representative should 
be afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in adverse determinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


